Mr. Aaron B. Hawkins, Chairman Board of Trustees Arkansas Schools for the Blind and Deaf HCR 69, Box 67 Boles, AR 72926
Dear Mr. Hawkins:
This is in response to your request for an opinion regarding the constitutionality of the legislature giving the Governor authority to remove, for cause, the superintendent of either the Arkansas School for the Blind or the Arkansas School for the Deaf.
It is my opinion that such a legislative grant of authority would be constitutional. Article 19, Section 19 of the Arkansas Constitution makes it the duty of the General Assembly "to provide by law for the support of institutions for the education of the deaf and dumb and the blind, and also for the treatment of the insane." The Arkansas Supreme Court has stated the following with regard to this duty:
  As the Constitution left it to the discretion of the General Assembly to provide by law for these purposes, any act which in the judgment of the Legislature was necessary to effectuate these purposes would have constitutional sanction.
Lucas v. Futrall, 84 Ark. 540, 546-547, 106 S.W. 667 (1907).
This mandate, according to the court in Lucas, necessarily carries with it the power to create whatever offices the Legislature deems necessary.Id. at 547. There was therefore no constitutional objection to the creation of a permanent state office of superintendent of the school for the blind. Id.
It is my opinion, similarly, that there is no constitutional impediment to the Legislature vesting the Governor with authority to remove the superintendent from office. This would, in my opinion, have constitutional sanction in Article 19, Section 19, and the power and discretion inherent therein.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh